DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 2/21/2022. Claims 1-20 are currently pending. The earliest effective filing date of the present application is 10/30/2018.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 14 – “[A] custom fee module that adds a custom fee amount to the transaction amount at the point of sale. . . .” See MPEP 2181. The claim limitation uses the generic placeholder “custom fee module.” The generic placeholder is modified by functional language “that adds a custom fee amount to the transaction amount at the point of sale . . .” The means is modified by sufficient structure, material or acts for performing the claim as the custom fee module is a subcomponent of the processor. Therefore, 112(f) is not invoked. 
Claim 14 – “[A] discount module that subtracts a discount amount from the transaction amount at the point of sale . . . .” See MPEP 2181. The claim limitation uses the generic placeholder “discount module.” The generic placeholder is modified by functional language “that subtracts a discount amount from the transaction amount at the point of sale . . .” The means is modified by sufficient structure, material or acts for performing the claim as the custom fee module is a subcomponent of the processor. Therefore, 112(f) is not invoked. 

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections -35 USC §101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-7 are directed toward a process (method). Claims 8-13 are directed to a non-transitory computer-readable storage medium (machine). Claims 14-20 are directed toward a payment system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claims 8 and 14 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method of modifying a transaction amount at a point of sale, the method comprising:
receiving, via a processor, transaction data including transaction items and a transaction payment type;
applying a custom fee amount to add to the transaction amount at the point of sale, the custom fee amount being based on a specific cost of obtaining the transaction items and including at least one of a flat rate custom fee and a percentage-based custom fee;
subtracting a discount amount from the transaction amount at the point of sale based on at least one of an expiration date or a number of days in inventory for the transaction items; and
calculating a total amount due at the point of sale to include the transaction amount, the custom fee amount, and the discount amount. 
The Applicant's Specification titled " System and Method That Modifies a Transaction Amount at a Point of Sale" emphasizes the business need for data analysis, "In operation 219, the POS system 102 computes any sales tax due on the invoice amount and may add the sales tax amount to the subtotal amount in order to determine a total amount due. According to one example, the POS system 102 may recalculate any sales taxes based on any price changes in the subtotal after a discount. For example, a discount may be associated with payment options such as cash, check, debit card, or the like. According to one example, any reduction in a subtotal amount due may have an impact on the computation of sales taxes. In operation 221, the POS system 201 determines a payment method for the total amount due. According to one example, a total amount due may change dynamically during the checkout process based on selection of a discount payment type." (Spec. [0035]) and further emphasize the business problem for "Additionally, merchants or retailers may incur increased labor-related costs such as increased payroll costs, increased health insurance premiums, and/or increased compliance and licensing fees. Existing payment systems do not allow merchants to adjust prices for individual goods and/or services at the point of sale to compensate for variations in labor-related costs." (Spec. [0004]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 8, and 14 are directed to the abstract idea of calculating a total amount after adding custom fees and subtraction discounts, which is considered certain methods of organizing human activity and/or mathematical concepts because the bolded claim limitations pertain to (i) commercial or legal interaction; and/or (ii) mathematical relationships. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of adjusting price of individual items by identifying a custom fee and discounts to calculate total. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite adding custom fees and subtraction discounts to calculate a total amount due, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mathematical relationships because the limitations recite adding custom fees and subtraction discounts, subtracting a discount amount from the transaction amount, and calculating a total amount due, which is "organizing information and manipulating information through mathematical correlations," expressly categorized under mathematical relationships.    See MPEP §2106.04(a)(2)(I).
Dependent claims 2-7, 9-13, and 15-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 (similarly claims 9 and 15) determining whether the custom fee amount is taxable or non-taxable to the transaction; and adding the custom fee amount to the total amount due when taxable or excluding the custom fee amount from the total amount due when non-taxable; claim 3(similarly claims 10 and 16) wherein the custom fee amount corresponds to at least one of a service charge, a fuel surcharge, a delivery fee, and a gratuity fee; claim 4 (similarly claims 11 and 17) wherein the discount is triggered by two or more of the transaction items purchased in combination; claim 5 (similarly claim 18) wherein the discount exceeds the custom fee amount; claim 6 (similarly claims 12 and 19) wherein the discount includes at least one of a percentage-based discount and a fixed discount; and claim 7 (similarly claims 13 and 20) wherein the discount is triggered when the payment type includes at least one of cash, stored value card, cryptocurrency, and check, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8, and 14.
Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 8 and 14) include the following additional elements which do not amount to a practical application:
Claim 1. A method of modifying a transaction amount at a point of sale, the method comprising:
receiving, via a processor, transaction data including transaction items and a transaction payment type;
applying a custom fee amount to add to the transaction amount at the point of sale, the custom fee amount being based on a specific cost of obtaining the transaction items and including at least one of a flat rate custom fee and a percentage-based custom fee;
subtracting a discount amount from the transaction amount at the point of sale based on at least one of an expiration date or a number of days in inventory for the transaction items; and
calculating a total amount due at the point of sale to include the transaction amount, the custom fee amount, and the discount amount. 
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 14 also including a microprocessor, custom fee module, discount module, and a non-transitory computer-readable storage medium.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an processor, point of sale, microprocessor, non-transitory computer-readable storage medium, custom fee module, and discount module which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "The terms "circuit," "circuitry," and "controller" may include either a single component or a plurality of components, which are either active and/or passive components and may be optionally connected or otherwise coupled together to provide the described function. The "processor" described in any of the various embodiments includes an electronic circuit that can make determinations based upon inputs and is interchangeable with the term "controller." The processor can include a microprocessor, a microcontroller, and a central processing unit, among others, of a general-purpose computer, special purpose computer, ASIC, or other programmable data processing apparatus. One of ordinary skill in the art will readily appreciate that computers may run any number of operating systems. While a single processor can be used, the present disclosure can be implemented over a plurality of processors. Computers may include point-of-sale devices, workstations, desktops, laptops, handheld computers, smartphones, smartwatches, or the like. According to one example, the computers may employ a computer operating system known to those of ordinary skill in the art." (Spec. [00015]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 8 and 14) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for adding a custom fee and subtracting a discount to calculate a total amount due and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses sales data for collection, analysis and totaling of the amount due on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-7, 9-13, and 15-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8, and 15 respectively, for example, claim 2 (similarly claims 9 and 15) determining whether the custom fee amount is taxable or non-taxable to the transaction; and adding the custom fee amount to the total amount due when taxable or excluding the custom fee amount from the total amount due when non-taxable; claim 3(similarly claims 10 and 16) wherein the custom fee amount corresponds to at least one of a service charge, a fuel surcharge, a delivery fee, and a gratuity fee; claim 4 (similarly claims 11 and 17) wherein the discount is triggered by two or more of the transaction items purchased in combination; claim 5 (similarly claim 18) wherein the discount exceeds the custom fee amount; claim 6 (similarly claims 12 and 19) wherein the discount includes at least one of a percentage-based discount and a fixed discount; and claim 7 (similarly claims 13 and 20) wherein the discount is triggered when the payment type includes at least one of cash, stored value card, cryptocurrency, and check, but these features only serve to further limit the abstract idea of independent claims 1, 8, and 14, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 8 and 14) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method of modifying a transaction amount at a point of sale, the method comprising:
receiving, via a processor, transaction data including transaction items and a transaction payment type;
applying a custom fee amount to add to the transaction amount at the point of sale, the custom fee amount being based on a specific cost of obtaining the transaction items and including at least one of a flat rate custom fee and a percentage-based custom fee;
subtracting a discount amount from the transaction amount at the point of sale based on at least one of an expiration date or a number of days in inventory for the transaction items; and
calculating a total amount due at the point of sale to include the transaction amount, the custom fee amount, and the discount amount. 
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 14 also including a microprocessor, custom fee module, discount module, and a non-transitory computer-readable storage medium.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of processor, point of sale, microprocessor, non-transitory computer-readable storage medium, custom fee module, and discount module. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor, point of sale, microprocessor, non-transitory computer-readable storage medium, custom fee module, and discount module are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor, point of sale, microprocessor, custom fee module, and discount module see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable storage medium and database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for machine learning and computer interface, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-7, 9-13, and 15-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 5, and 8 respectively, for example: claim 2 (similarly claims 9 and 15) determining whether the custom fee amount is taxable or non-taxable to the transaction; and adding the custom fee amount to the total amount due when taxable or excluding the custom fee amount from the total amount due when non-taxable; claim 3(similarly claims 10 and 16) wherein the custom fee amount corresponds to at least one of a service charge, a fuel surcharge, a delivery fee, and a gratuity fee; claim 4 (similarly claims 11 and 17) wherein the discount is triggered by two or more of the transaction items purchased in combination; claim 5 (similarly claim 18) wherein the discount exceeds the custom fee amount; claim 6 (similarly claims 12 and 19) wherein the discount includes at least one of a percentage-based discount and a fixed discount; and claim 7 (similarly claims 13 and 20) wherein the discount is triggered when the payment type includes at least one of cash, stored value card, cryptocurrency, and check. The dependent claims do not recite additional elements; thus, the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8, and 14 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5, 7, 8, 10, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2007/0299732 to Gluzberg et al. (“Gluzberg”) in view of U.S. Pat. Pub. No. 2009/0164328 to Bishop et al. (“Bishop”) in further view of U.S. Pat. Pub. No. 2018/0189721 to Lee et al. (“Lee”).

8.	With regards to claim 1 (similarly claims 8 and 14), Gluzberg disclosed the limitations of,
receiving, via a processor, transaction data including transaction items and a transaction payment type (See [Claim 1] discussing the computer-implemented method for receiving the transaction information and the customer information and [0084] discussing the purchase transaction module receiving method of payment and custom calculations.). ; 
applying a custom fee amount to add to the transaction amount at the point of sale, the custom fee amount being based on a specific cost of obtaining the transaction items (See [0064]-[0067] discussing the adding of a customer shipping rate based on address. The examiner is interpreting the shipping rate based on address as a specific cost of obtaining the transaction item.); 
subtracting a discount amount from the transaction amount at the point of sale (See [0064]-[0068]discussing the calculations by the custom calculation module (416) including a discount specified for a fixed amount.) ; and 
calculating a total amount due at the point of sale to include the transaction amount, the custom fee amount, and the discount amount (See [0087] discussing totaling the amount do and charging the customer.).
Gluzberg is silent on the limitation of,
including at least one of a flat rate custom fee and a percentage-based custom fee
However, Bishop teaches at [0123] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to include at least one of a flat rate custom fee and a percentage-based custom fee (See [0123] discussing the business rules engine (2108) applying a flat transaction fee given the transaction and a transaction type.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Gluzberg to include the ability to include at least one of a flat rate custom fee and a percentage-based custom fee, as disclosed by Bishop. One of ordinary skill in the art would have been motivated to make this modification in order to reduce risk on a non-authorized transaction  (Bishop [0003]-[0004]).  
Gluzberg and Bishop are silent on the limitation of,
based on at least one of an expiration date or a number of days in inventory for the transaction items
However, Lee teaches at [0040] that it would have been obvious to one of ordinary skill in the sales art to include the discount amount being based on at least one of an expiration date or a number of days in inventory for the transaction items (See [0040] discussing adding a discount to the item based on the expiration shelf life information before it expires.). 
Therefore, it would have been obvious for one of ordinary skill in the sales art before the effective filing date of the claimed invention to have modified the teachings of Gluzberg and Bishop to include the discount amount being based on at least one of an expiration date or a number of days in inventory for the transaction items, as disclosed by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to prevent food waste (Lee [0013]).  

9.	With regards to claim 3 (similarly claims 10 and 16), Gluzberg disclosed the limitations of,
wherein the custom fee amount corresponds to at least one of a service charge, a fuel surcharge, a delivery fee, and a gratuity fee (See [0064]-[0067] discussing the adding of a customer shipping rate based on address.)

10.	With regards to claim 5 (similarly claim 18) Gluzberg and Bishop don’t explicitly disclose the limitations of,
wherein the discount exceeds the custom fee amount.
	However, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02. Here, in the normal and usual operation of Gluzberg and Bishop could result in a discount exceeding a fee because Gluzberg and Bishop provide on limitation to the amount of a discount nor the amount of the fee. It would be inherent part of the structure for example for the fee to be $0.01 for a $5 product and a discount to be 20% of the product, which would exceed the fee.

11.	With regards to claim 7 (similarly claims 13 and 20), Gluzberg disclosed the limitations
wherein the discount is triggered when1 the payment type includes at least one of cash, stored value card, cryptocurrency, and check (See [0026] teaching the use of a gift certificate. Examiner is interpreting a gift certificate as a type of stored value card.).


12.	Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatenable by Gluzberg, Bishop, and Lee in view of Sales Tax Confusion in Seattle to Barrett et al. (“Barrett”).

13.	With regards to claim 2 (similarly claims 9 and 15), Gluzberg discloses on the limitations of,
custom fee (See [0064]-[0067] discussing the adding of a customer shipping rate based on address.)
Gluzberg, Bishop, and Lee are silent on the limitation of,
determining whether2 the amount is taxable or non-taxable to the transaction; and 
adding the amount to the total amount due when taxable or excluding the amount from the total amount due when non-taxable.
However, Barrett teaches at Figure of Receipt that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to determine whether  the amount is taxable or non-taxable to the transaction; and adding the amount to the total amount due when taxable or excluding the amount from the total amount due when non-taxable (See Figure of Receipt showing the classification of taxable and non-taxable items and either adding or not adding based on the situation.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Gluzberg, Bishop, and Lee to include the ability to determine whether the amount is taxable or non-taxable to the transaction; and adding the amount to the total amount due when taxable or excluding the amount from the total amount due when non-taxable, as disclosed by Barrett. One of ordinary skill in the art would have been motivated to make this modification in order to pay taxes to fund the government (Barrett [P. 1]).  


14.	Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatenable by Gluzberg, Bishop, and Lee in view of U.S. Pat. Pub. No. 2009/0164328 to Rosenberg (“Rosenberg”)

15.	With regards to claim 4 (similarly claims 11 and 17), Gluzberg, Bishop, and Lee are silent on the limitations of,
wherein the discount is triggered by two or more of the transaction items purchased in combination.
However, Rosenberg teaches at [0057] that it would have been obvious to one of ordinary skill in the sells art to include the ability to trigger the discount by two or more of the transaction items purchased in combination (See [0057] discussing the promotional discount of a buy one get one free (BOGO).). 
Therefore, it would have been obvious for one of ordinary skill in the sells art before the effective filing date of the claimed invention to have modified the teachings of Gluzberg, Bishop, and Lee to include the ability to trigger the discount by two or more of the transaction items purchased in combination, as disclosed by Rosenberg. One of ordinary skill in the art would have been motivated to make this modification in order to offer customer groups a lower price (Rosenberg [0057]).  

16.	Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatenable by Gluzberg, Bishop, and Lee in view of U.S. Pat. Pub. No. 2009/0164328 to Altice (“Altice”)

17.	With regards to claim 6 (similarly claims 12 and 19), Gluzberg, Bishop, and Lee are silent on the limitations of,
wherein the discount includes at least one of a percentage- based discount and a fixed discount.
However, Altice teaches at [0009] that it would have been obvious to one of ordinary skill in the sells art to include the ability for the discount includes at least one of a percentage- based discount and a fixed discount (See generally [0009] discussing a discounting system that allows for both a percentage and a fixed rate discount at the same time.). 
Therefore, it would have been obvious for one of ordinary skill in the sells art before the effective filing date of the claimed invention to have modified the teachings of Gluzberg, Bishop, and Lee to include the ability for the discount includes at least one of a percentage- based discount and a fixed discount, as disclosed by Altice. One of ordinary skill in the art would have been motivated to make this modification in order to have marketing opportunities, flexible pricing options, and the ability to offer special incentive possibilities. (Altice [0005]).  

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 2/21/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The 112 rejections of claims 8-20 have been withdrawn. 
19.	Applicant's arguments see Remarks, filed 2/21/2022, with respect to 35 U.S.C. §101 have been fully considered but they are not persuasive.
	Applicant argues the claim is not directed towards a mathematical concept by stating:

    PNG
    media_image1.png
    141
    628
    media_image1.png
    Greyscale

Examiner disagrees with Applicant’s analysis because it specifically states in the claim “applying a custom fee amount to add to the transaction amount,” “subtracting a discount amount from the transaction amount,” and “calculating a total amount due” which is clear reciting the mathematical concepts of addition and subtraction. Further, Applicant did not address the claims are also a Certain Method of Organizing Human Activity. Examiner maintains position.

20.	Applicant’s arguments, see Remarks, filed 2/21/2022, with respect to the to 35 U.S.C. §103 rejections of claims 1, 3, 5, 7, 8, 10, 13, 14, 16, 18 and 20 under Gluzberg and Bishop; claims 2, 9, and 15 under Gluzberg, Bishop, and Barrett; claims 4, 11, and 17 under Gluzberg, Bishop, and Rosenberg; and claims 6, 12, and 19 under Gluzberg, Bishop, and Altice have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 1, 3, 5, 7, 8, 10, 13, 14, 16, 18 and 20 under Gluzberg, Bishop, and Lee; claims 2, 9, and 15 under Gluzberg, Bishop, Lee, and Barrett; claims 4, 11, and 17 under Gluzberg, Bishop, Lee, and Rosenberg; and claims 6, 12, and 19 under Gluzberg, Bishop, Lee, and Altice.

Applicant argues that Gluzberg is deficient for failing to teach or suggest at least “a custom fee amount being based on a specific cost of obtaining the transaction items.” Examiner disagrees because Spec. [0026] includes “shipping expenses” within the custom fee and 

    PNG
    media_image2.png
    294
    705
    media_image2.png
    Greyscale
 Examiner notes the that the cost for the customer to obtain the item could include shipping per the disclosure. Examiner maintains position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        2 This “whether.. when” limitation is a conditional limitation under the broadest reasonable interpretation only one condition must be satisfied for the method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).